State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 17, 2015                    519710
________________________________

In the Matter of the Claim of
   KARINE KARAPETYAN,
                    Respondent.

CP LANGUAGE INSTITUTE INC.,                  MEMORANDUM AND ORDER
                    Appellant.

COMMISSIONER OF LABOR
                    Respondent.
________________________________


Calendar Date:    October 22, 2015

Before:    Peters, P.J., Garry, Rose and Clark, JJ.

                              __________


      Law Offices of Samuel Chuang, Flushing (Samuel Chuang of
counsel) and Law Firm of James Scott Yoh, Flushing (James Scott
Yoh of counsel), for appellant.

      Catherine A. Barber, Albany, for Karine Karapetyan,
respondent.

                              __________


Rose, J.

      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed November 20, 2013, which ruled, among other
things, that CP Language Institute Inc. was liable for
unemployment insurance contributions on remuneration paid to
claimant and others similarly situated.

      CP Language Institute Inc. (hereinafter CPLI) is engaged in
the business of providing interpreter services, primarily for
medical facilities, social service agencies and legal practices.
CPLI challenges two decisions of the Unemployment Insurance
                              -2-                  519710

Appeal Board finding that claimant, a Russian interpreter, and
those similarly situated were employees of CPLI and not
independent contractors.

      The record establishes that CPLI advertises for language
service interpreters, like claimant, to provide translation
services for its clients. An interpreter is required to submit a
resume and, after being interviewed by CPLI and receiving a
sufficient score on a written language proficiency test, CPLI
adds the interpreter to its roster. CPLI maintains a file of
each interpreter's qualifications that includes a resume,
reference letters, proficiency exam and availability. CPLI
notifies an interpreter of assignments, which can be accepted or
declined by the interpreter. Once an assignment is accepted,
however, the interpreter is required to notify CPLI if he or she
becomes unavailable and CPLI, not the interpreter, provides a
substitute if needed.

      Furthermore, claimant signed an agreement with CPLI that
included guidelines regarding punctuality, attire, performance
and conduct when providing services to CPLI clients. Although
claimant could work for other agencies that provided translation
services, she was subject to a 12-month noncompete clause
following termination of her relationship with CPLI. In
addition, claimant was provided with a picture identification
badge with CPLI's name. Claimant was paid by CPLI following the
submission of time sheets, regardless of whether CPLI was paid by
the client. Any complaints from a client were handled by CPLI.
Although there is evidence in the record that could support a
contrary conclusion, the foregoing provides substantial evidence
to support the decision of the Board that an employer-employee
relationship exists (see Matter of Ruano [Interpreting Servs.,
Inc.-Commissioner of Labor], 118 AD3d 1088, 1089 [2014], lv
dismissed 24 NY3d 1039 [2014]; Matter of FMI Interpreting Servs.
[Hudacs], 192 AD2d 1006, 1007 [1993]). CPLI's remaining
contentions, including that we should strike the brief filed by
claimant's assigned counsel, have been reviewed and found to be
without merit.

     Peters, P.J., Garry and Clark, JJ., concur.
                        -3-                  519710

ORDERED that the decisions are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court